Citation Nr: 1418006	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  07-26 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral pes cavus prior to October 6, 2010.

2.  Entitlement to an initial rating in excess of 10 percent for bilateral pes cavus from October 6, 2010 to June 13, 2012.

3.  Entitlement to an initial rating in excess of 30 percent for bilateral pes cavus with bilateral plantar fasciitis beginning on June 13, 2012.

4.  Entitlement to an initial compensable rating for right knee retropatellar pain syndrome prior to October 6, 2010.

5.  Entitlement to an initial rating in excess of 10 percent for right knee retropatellar pain syndrome with degenerative joint disease beginning on October 6, 2010.

6.  Entitlement to an initial compensable rating for left knee retropatellar pain syndrome prior to October 6, 2010.

7.  Entitlement to an initial rating in excess of 10 percent for left knee retropatellar pain syndrome with degenerative joint disease beginning on October 6, 2010.

8.  Entitlement to an initial rating in excess of 10 percent for hypertension on an extraschedular basis.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from January 1984 to November 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for bilateral pes cavus, right knee retropatellar pain syndrome, left knee retropatellar pain syndrome and hypertension and assigned noncompensable ratings for each disability, effective December 1, 2005.

In February 2010, the Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO (Travel Board).  A hearing transcript has been associated with the claims file.

In August 2010, the Board remanded the claims for an increased rating for hypertension, bilateral pes cavus, right knee retropatellar pain syndrome and left knee retropatellar pain syndrome to the Appeals Management Center (AMC) in Washington, D.C. for further development.

In a December 2011 rating decision, the Veteran's claims for an increased rating were partially granted, and a 10 percent rating was assigned for each disability, to include hypertension, bilateral pes cavus, right knee retropatellar pain syndrome and left knee retropatellar pain syndrome, all effective October 6, 2010.  In addition, the claims for an increased rating for right and left knee retropatellar pain syndrome were recharacterized to include degenerative joint disease.  However, inasmuch as a higher rating is available for these disabilities, and the Veteran is presumed to seek the maximum available benefit for a disability, the claims for a higher rating have remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In April 2012, the Board again remanded the claims for an increased rating for bilateral pes cavus, right knee retropatellar pain syndrome, left knee retropatellar pain syndrome and hypertension to the AMC for additional development.

In an April 2012 rating decision, the RO assigned an earlier effective date for the assigned 10 percent rating for hypertension, namely December 1, 2005.

In a July 2013 rating decision, the RO partially granted the Veteran's claim for an increased rating for bilateral pes cavus, assigning a 30 percent rating, effective June 13, 2012.  This claim for an increased rating for bilateral pes cavus was also recharacterized to include bilateral plantar fasciitis.  In addition, inasmuch as a higher rating is available for this disability, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating has remained viable on appeal.  See AB, supra.

In August 2013, the Board received an Expedite Processing form completed on behalf of the Veteran by the Texas Veterans Commission.  A VA Form 21-22 (Appointment of Veteran Service Organization (VSO) as Claimant's Representative) designating the Texas Veterans Commission as the Veteran's representative is not of record.  The Board subsequently sought clarification as to the Veteran's representative in December 2013.  Unfortunately, the Veteran did not respond to this letter.  Therefore, in light of the absence of a completed VA Form 21-22, the Board is considering the Veteran to be unrepresented.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) folder associated with the Veterans claims.  A review of the Virtual VA claims processing system does not reveal any additional documents pertinent to the claims on appeal.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.

2.  For the appellate period prior to October 6, 2010, the Veteran's bilateral pes cavus manifests as subjective complaints of pain, weakness, stiffness, fatigue and a lack of endurance with an elevated arch and tenderness to palpation throughout the arch of both feet without limited dorsiflexion at the ankle or definite tenderness under the metatarsal heads.

3.  For the appellate period from October 6, 2010 to June 13, 2012, the Veteran's bilateral pes cavus manifests as subjective complaints of intermittent foot pain on the lateral side of the foot with objective evidence an Achilles tendon that was vertical bilaterally and limited ankle dorsiflexion without all toes tending to dorsiflexion, shortened plantar fascia or marked tenderness under the metatarsal heads.

4.  For the appellate period beginning on June 13, 2012, the Veteran's bilateral pes cavus with bilateral plantar fasciitis manifests as subjective complaints of pain with objective evidence of pain to palpation along the medial band of the plantar fascia and sinus tarsi bilateral, a bilateral shortened plantar fascia and bilateral dorsiflexion at the ankle that was limited to a right angle without marked contraction of the plantar fascia with dropped forefoot, all toes hammertoes, very painful callosities or a marked varus deformity.

5.  For the appellate period prior to October 6, 2010, the Veteran's right knee retropatellar pain syndrome manifests as subjective complaints of knee pain, weakness, stiffness, fatigue and a lack of endurance without X-ray evidence of arthritis, ankylosis, limitation of range of motion, instability or subluxation, dislocation or removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.

6.  For the appellate period prior to October 6, 2010, the Veteran's left knee retropatellar pain syndrome manifests as subjective complaints of knee pain, weakness, stiffness, fatigue and a lack of endurance without X-ray evidence of arthritis, ankylosis, limitation of range of motion, instability or subluxation, dislocation or removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.

7.  For the appellate period beginning on October 6, 2010, the Veteran's right knee retropatellar pain syndrome with degenerative joint disease manifest as X-ray evidence of arthritis in one joint or joint group has resulted in reduced range of motion that included extension to no less than zero degrees and flexion to no less than 70 degrees but has not been productive of locking; ankylosis; subluxation or instability; impairment of the tibia or fibula; genu recurvatum; or dislocation or removal or the semilunar cartilage.

8.  For the appellate period beginning on October 6, 2010, the Veteran's left knee retropatellar pain syndrome with degenerative joint disease manifests as X-ray evidence of arthritis in one joint or joint group has resulted in reduced range of motion that included extension to no less than zero degrees and flexion to no less than 75 degrees with repetitive motion but has not been productive of locking; ankylosis; subluxation or instability; impairment of the tibia or fibula; genu recurvatum; or dislocation or removal or the semilunar cartilage.

9.  For the entire appellate period, the Veteran's hypertension has not been shown to be so exceptional or unusual, with such related factors as marked interference with employment or repeated hospitalization, to warrant the assignment of a higher rating on an extraschedular basis.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable for bilateral pes cavus from for the period prior to October 6, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5278 (2013).

2.  The criteria for an initial rating in excess of 10 percent for bilateral pes cavus from for the period from October 6, 2010 to June 13, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R.        §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5278 (2013).

3.  The criteria for an initial rating in excess of 30 percent for bilateral pes cavus from for the period beginning on June 13, 2012 have not been met.  38 U.S.C.A.    §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5278 (2013).

4.  The criteria for an initial 10 percent rating, but no higher, for right knee retropatellar syndrome for the period from December 1, 2005 to October 6, 2010 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5014 (2013).

5.  The criteria for an initial 10 percent rating, but no higher, for left knee retropatellar syndrome for the period from December 1, 2005 to October 6, 2010 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5014 (2013).

6.  The criteria for an initial rating in excess of 10 percent for right knee retropatellar syndrome for the period beginning on October 6, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R.   §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2013).

7.  The criteria for an initial rating in excess of 10 percent for left knee retropatellar syndrome for the period beginning on October 6, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R.        §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2013).

8.  An initial rating in excess 10 percent for hypertension, on an extraschedular basis pursuant to 38 C.F.R. § 3.321, is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

With respect to the propriety of the assigned ratings for the service-connected bilateral pes cavus, right retropatellar pain syndrome, left retropatellar pain syndrome and hypertension, the Veteran has appealed from the original grant of benefits.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Veteran's claims for service connection were granted and initial ratings were assigned in the March 2006 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records, private treatment records, employment physical examination reports and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained nor has he indicated that he was receiving treatment for the instant disabilities from any provider.  

In addition, as the Veteran has been provided VA examinations to determine the severity of his bilateral pes cavus, right knee retropatellar pain syndrome and left knee retropatellar pain syndrome and the AMC has referred the claim for an higher rating for hypertension on an extraschedular basis to the Director of Compensation Service for consideration, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the August 2010 and April 2012 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105(2008); Dyment v. West, 13 Vet. App. 141, 146-47(1999) (remand not required under Stegall v. West, 11 Vet. App. 268(1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in February 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the February 2010 hearing, the undersigned Veterans Law Judge noted the issues on appeal.  Also, information was solicited regarding the nature, frequency, and severity of symptomatology associated with the Veteran's bilateral pes cavus and right and left retropatellar knee pain.  In addition, the Veteran testified that he had not received treatment for these disabilities since his service discharge.  Moreover, the Veteran testified as to the Federal Aviation Administration (FAA) standards for hypertension as well as his concern that his hypertension will exceed these standards.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As the hearing discussion raised the indication that the Veteran's disabilities may have increased in severity since the last VA examinations and that his hypertension may interfere with his employment, the Board remanded the case in August 2010 and April 2012 in order to afford him VA examinations and for the Director of Compensation Services to consider the claim for an increased rating for hypertension on an extraschedular basis.  Under these circumstances, nothing gives rise to the possibility that evidence has been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Additionally, the Veteran was afforded multiple VA examinations to determine the nature and severity of his bilateral pes cavus, right knee retropatellar syndrome and left knee retropatellar syndrome, including those conducted in August 2005, October 2010, April 2012 and June 2012.  The Veteran has not alleged that the VA examinations are inadequate for rating purposes.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected bilateral pes cavus, right knee retropatellar syndrome and left knee retropatellar syndrome as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, the Veteran has not alleged that his disabilities have worsened in severity since his last April 2012 and June 2012 VA examinations.  Rather, he argues that the evidence reveals that his disabilities have been more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claims for an increased rating and no further examinations are necessary. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Increased Rating

A.  Relevant Statutes and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R.      § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

B.  Bilateral Pes Cavus

The Veteran contends that he is unable to run for more than one-half mile before experiencing pain in his feet and legs and that a higher rating is therefore warranted.

The relevant evidence in the record includes the reports of VA examinations conducted in August 2005, October 2010, June 2012 and January 2013.  The record establishes that, for the appellate period prior to October 6, 2010, the Veteran's bilateral pes cavus manifests as subjective complaints of pain, weakness, stiffness, fatigue and a lack of endurance with an elevated arch and tenderness to palpation.  For the period from October 6, 2010 to June 13, 2012, his bilateral pes cavus manifests as subjective complaints of intermittent foot pain on the lateral side of the foot with objective evidence of an Achilles tendon that was vertical bilaterally and limitation of ankle dorsiflexion.  Finally, for the appellate period beginning on June 13, 2012, his bilateral pes cavus with bilateral plantar fasciitis manifests as subjective complaints of pain with objective evidence of pain to palpation along the medial band of the plantar fascia and sinus tarsi bilateral, a bilateral shortened plantar fascia and bilateral dorsiflexion at the ankle limited to a right angle.

Historically, the Veteran's bilateral pes cavus was rated under the diagnostic code for acquired pes cavus prior June 13, 2012.  After June 13, 2012, the disability was rated under the diagnostic codes for an unlisted orthopedic impairment and bilateral pes cavus.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the neurological system, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27. 

Acquired claw foot (pes cavus) with the great toe dorsiflexed, some limitation of dorsiflexion at the ankle, definite tenderness under metatarsal heads, bilateral or unilateral, warrants a 10 percent rating.  Acquired claw foot with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads, warrants a 30 percent rating for bilateral involvement.  Acquired claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity warrants a 50 percent rating for unilateral involvement.  38 C.F.R. § 4.71a, Diagnostic Code 5278.

Moderate limitation of ankle motion warrants a 10 percent rating while marked limitation of ankle motion warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

Normal ankle dorsiflexion is from zero to 20 degrees and normal plantar flexion is from zero to 45 degrees.   38 C.F.R. § 4.71a. Plate II.

An August 2005 VA examination report reflected the Veteran's complaints of pain, weakness, stiffness, fatigue and a lack of endurance related to bilateral pes cavus.  Treatment was reported to be conservative in nature, inclusive of rest, the use of non-steroidal anti-inflammatory medications (NSAIDS) and physical therapy without side effects or the resolution of symptoms.  Precipitating factors were noted to include physical activity and inclement weather while alleviating factors were noted to include rest and medication.  Other symptoms included difficulty navigating the stairs, walking or running long distances or standing stationary for extended lengths of time.  He reported using custom orthotics which were helpful without supports.  Physical examination revealed the arch to be elevated bilaterally consistent with a pes cavus condition as well as tenderness to palpation throughout the arch of both feet.  Ranges of motion at the ankle areas were normal without pain on motion.  Following this examination, a diagnosis of bilateral pes cavus was made.

A November 2006 treatment summary from the Veteran's service primary care physician indicated that the Veteran was unable to run for any appreciable distances due to the painful movements directed related to his pes cavus.

During his February 2010 hearing, the Veteran testified that he had not seen any physician for treatment related to his feet after service.

An October 6, 2010 VA examination report reflected the Veteran's complaints of intermittent foot pain on the lateral side of his foot after walking 50 meters or less than five minutes.  He reported that this pain began in the arch and side of the foot and radiated up the legs to the shin.  He used orthotics in his boots, which were reported to help, but did not help in his everyday shoes.  The use of crutches, a walker, a wheelchair or medications were denied.  Physical examination found the Achilles tendon to be "verticle" bilaterally without a varus or valgus deformity, pes planus, callouses or point tenderness.  Left foot plantar flexion was from zero to 45 degrees and dorsiflexion was from zero degrees to 12 degrees, both without pain, fatigue, weakness, lack of endurance, incoordination or stiffness.  Right foot plantar flexion was from zero degrees to 30 degrees and dorsiflexion was from zero degrees to 10 degrees, both without pain, fatigue, weakness, lack of endurance or incoordination.  There was no additional loss of joint motion/function with repeated testing.  There was no abnormal wear patterns noted on the shoes.  An accompanying foot X-ray revealed mild left and minimal right hallux valgus with associated degenerative changes at the first metatarsophalangeal joint and small enthesophytes at the insertion of the Achilles tendons on the bilateral calcanei.

 A June 13, 2012 VA foot Disability Benefits Questionnaire (DBQ) report reflected the Veteran's complaints of foot pain with the first step in the morning, which did not improve with ambulation, and that his current average daily pain was "0/10" while sitting and "7/10" while ambulating.  He related that the custom orthotics provided approximately 60% improvement that seemed to only work in his boots and that he was taking Motrin everyway with approximately 40% improvement.  Physical examination revealed pain to palpation along the medial band of the plantar fascia and sinus tarsi bilateral, a shortened plantar fascia bilaterally and limitation of dorsiflexion at the ankle to right angle bilaterally; specific range of motion measurements were not provided.  Physical examination was negative for Morton's neuroma, metatarsalgia, hammertoes, hallux valgus, hallux rigidus, malunion or nonunion of the tarsal or metatarsal bones or weak foot.  The examiner noted that the Veteran's range of motion in the ankle joint was "non-painful in nature" with no additional functional loss with repetition, during flare-ups or associated decreased in strength, fatigability, incoordination or pain on movement.  The examiner further noted that the Veteran would more likely than not experience increased pain along the plantar aspect of the foot with prolonged walking which would limit functional ability during flare-ups or when the feet were used repeatedly over time.

A January 2013 VA ankle DBQ report indicates that there was localized tenderness or pain on palpation of the joints/soft tissue of both ankles.  Right ankle plantar flexion was found to be to 40 degrees and dorsiflexion was found to be to zero degrees, both with no objective evidence of painful motion.  Left ankle plantar flexion was found to be 40 degrees without objective evidence of painful motion and dorsiflexion was found to be to five degrees with objective evidence of painful motion at five degrees.  Repetitive motion testing did not reveal any additional limitation of motion.  An accompanying ankle X-ray revealed mild degenerative changes of the hindfeet.

For the period prior to October 6, 2010, the Veteran's bilateral pes cavus manifested as subjective complaints of pain, weakness, stiffness, fatigue and a lack of endurance with an elevated arch and tenderness to palpation.  However, the objective evidence of record does not establish, and the Veteran has not alleged, that the great toe was dorsiflexed or that there was definite tenderness under the metatarsal heads.  Moreover, ankle range of motion was found to be normal on examination in August 2005.  In addition, VA may consider any demonstrated functional loss attributable to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, in conjunction with criteria under the rating formula.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7; Johnson , 9 Vet. App. 7.  In this regard, the Board recognizes that during his August 2005 VA examination, the Veteran reported no objective evidence of pain on motion.  In view of the foregoing, even after taking the factors identified in DeLuca into consideration, the Board finds that a higher rating cannot be granted on the basis of limited motion in the ankles.  Moreover, the radiological studies and the VA examination report do not reflect objective findings of ankylosis in the ankles.  A compensable rating is therefore not warranted.

For the period from October 6, 2010 to June 13, 2012, the Veteran's bilateral pes cavus manifested as subjective complaints of intermittent foot pain on the lateral side of the foot with objective evidence an Achilles tendon that was vertical bilaterally and limited ankle dorsiflexion.  The objective evidence of record does not establish, and the veteran has not alleged, that all toes tended to dorsiflexion, shortened plantar fascia and marked tenderness under the metatarsal heads.  While left dorsiflexion was found to be limited to 12 degrees and right dorsiflexion was found to be limited to 10 degrees in the October 2010 VA examination, dorsiflexion was not found to be limited to a right angle at the ankle.  In addition, the VA examiner specifically noted that there was no pain, fatigue, weakness, or incoordination on range of motion.   Such factors do not result in functional loss more nearly approximating limitation of dorsiflexion at the ankle to right angle.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7; Johnson , 9 Vet. App. 7.  In view of the foregoing, even after taking the factors identified in DeLuca into consideration, the Board finds that a higher rating cannot be granted on the basis of limited motion in the ankles.  Moreover, the radiological studies and the VA examination report do not reflect objective findings of ankylosis in the ankles.  A rating in excess of 10 percent for the period from October 6, 2010 to June 13, 2012 is therefore not warranted.

For the period beginning on June 13, 2012, the Veteran's bilateral pes cavus with bilateral plantar fasciitis manifests as subjective complaints of pain with objective evidence of pain to palpation along the medial band of the plantar fascia and sinus tarsi bilaterally.  The June 2012 VA examiner also found a shortened plantar fascia as well as limited dorsiflexion at the ankle to a right angle, both bilaterally.  However, the objective evidence of record does not reflect, and the Veteran has not alleged, that there was marked contraction of the plantar fascia with dropped forefoot, that all toes were hammertoes, that there very painful callosities or that there was a marked varus deformity.  In that regards, the June 2012 VA examiner specifically found that there were no hammertoes present.  A rating in excess of 30 percent for the period beginning on June 13, 2012 is not warranted.

In addition, the Board has also considered whether a higher rating is warranted under any other potentially applicable diagnostic code related to the feet and ankles.  The Veteran does not have flat feet hammer toes, hallux rigidus, malunion or nonunion of the tarsal or metatarsal bones, a weakened foot, characteristic calluses or loss of use of the foot, as documented in the VA examination reports; therefore, consideration of Diagnostic Codes 5276, 5277, 5279 and 5281 through 5284 are not warranted.  In addition, he does not have ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus or astragalectomy, as documented in the VA examination reports; therefore, consideration of Diagnostic Codes 5270, 5272, 5273 and 5274 is not warranted.

In addition, it cannot be said that either of the feet each more nearly approximated a foot injury that was moderate, moderately severe or severe, for each of the applicable appellate periods.  Rather, the clinical evidence prior to October 6, 2010, suggested that there was tenderness to palpation throughout the arch of both feet with normal ankle range of motion.  Although the terms "moderate," "moderately severe" and "severe" are not defined, given the findings of tenderness, the Board finds that this description does not reflect an overall moderate, moderately severe or severe foot disability, especially in light of the fact that the Veteran described partial relief of his symptoms with the use of orthotics in August 2005.  From October 6, 2010 to June 13, 2012, the clinical evidence suggested that the Achilles tendon was vertical with limited dorsiflexion.  The Board finds that this description does not reflect an overall moderately severe or severe foot disability as the Veteran reported some relief from symptoms with the use of orthotics and there were no varus or valgus deformity, pes planus, callouses or point tenderness.  Finally on June 13, 2012, the clinical evidence establishes that the Veteran retained use of his foot and that there was no ankylosis in the ankle.

In addition, the Board has considered whether a separate rating is warranted under any other potentially applicable diagnostic code related to the feet and ankles.  The Board notes that it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban, supra.  Such is not the case with the Veteran's bilateral pes cavus.  As discussed above, the symptoms associated with the Veteran's disability--namely pain, intermittent limited ankle motion and an intermittent shortened plantar fascia--are contemplated in the application of Diagnostic Code 5278.  In addition, while the Veteran was noted to have hallux valgus on an October 2010 X-ray, such was described as "minimal" and was not found on subsequent examination in June 2012, and would not meet the requirements for a separate rating under Diagnostic Code 5280 as it would not severe and did not require an operation with resection of the metatarsal head. 

Finally, the Board finds that any additional separate rating for a foot injury under Diagnostic Code 5284 would result in double compensation for the same symptomology in violation of anti-pyramiding provisions.  See 38 U.S.C.A. § 1155, 38 C.F.R. § 4.14; see also Brady, 4 Vet. App. at 206.  Moreover, as previously discussed, the Veteran does not have flatfeet, hammer toes, hallux rigidus, malunion or nonunion of the tarsal or metatarsal bones, a weakened foot, characteristic calluses, ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus or astragalectomy which could, potentially, support the award of a separate rating in this case.

C.  Right and Left Knee Retropatellar Pain Syndrome

The Veteran contends that a higher rating is warranted as he is unable to run or assume a squat position for any appreciable amount of time without pain due to his knee conditions.

The relevant evidence in the record includes the reports of VA examinations conducted in August 2005, October 2010 and April 2012.  This evidence establishes that the Veteran's knee range of motion was full prior to October 6, 2012 with objective evidence of tenderness to palpation.  Beginning on October 6, 2012, the evidence establishes that right knee flexion was limited to 70 degrees and that left knee flexion was limited to 80 degrees, both at worst, with X-ray evidence of arthritis.  These findings are indicative of a level of impairment consistent with no more than a 10 percent rating for each extremity throughout the course of the appeal.

Historically, the Veteran's right and left knee retropatellar pain syndrome were rated by analogy under the diagnostic codes for an unlisted orthopedic impairment and osteomalacia prior to October 6, 2010.  After October 6, 2010, the disabilities were rated by analogy under the diagnostic codes for an unlisted orthopedic impairment and traumatic arthritis.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the neurological system, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27. 

Osteomalacia is to be rated as limitation of motion of the affected part or as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5014. 

Traumatic arthritis is rated as degenerative arthritis. 38 C.F.R. § 4.71a , Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a , Diagnostic Code 5003.

A 10 percent rating is warranted where flexion was limited to 45 degrees.  A rating of 20 percent is warranted where flexion was limited to 30 degrees and a rating of 30 percent is warranted were flexion was limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

A 10 percent rating is warranted where extension was limited to 10 degrees and a 20 percent rating is warranted where extension was limited to 15 degrees.  A rating of 30 percent is warranted where extension was limited to 20 degrees while a 40 percent rating is warranted where extension was limited to 30 degrees.  A 50 percent is warranted where extension was limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004). 

Standard range of knee motion is from zero degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II. 

An August 2005 VA examination report reflected the Veteran's reports of daily, constant bilateral knee pain, weakness, stiffness, fatigue and a lack of endurance.  Treatment was reported to be conservative in nature, inclusive of rest, the use of NSAIDS and physical therapy without side effects.  Precipitating factors of such symptoms included physical activity and inclement weather while alleviating factors include rest and medication.  Dislocation or recurrent subluxation were denied by the Veteran.  Physical examination revealed tenderness to palpation beneath the periphery of the patellar area without swelling, effusion or ligament instability.  Range of motion was noted to be full and active without pain and there was no change in range of motion detected during repetitive movement or when resistance was applied to the joints.  Specific range of motion measurements were not provided.  The examiner noted that symptoms such as pain, fatigue, weakness, lack of endurance and incoordination may additionally limit joint function when the Veteran was removed from this sphere of physical examination but that he could not determine whether any of these factors caused additional functional loss in the Veteran's personal environment without resorting to mere speculation.  VA knee X-rays conducted in June 2005 found the left and right knees to be normal.  

A November 2006 treatment summary from the Veteran's service primary care physician indicated that the Veteran was unable to run for more than a few minutes without experiencing pain in both knees and that he will be unable to run for any appreciable distances for the rest of life.  In addition, the provider noted that the Veteran will have problems doing activities in a squatting position (such as gardening) due to the painful movement in both knees directly related to his retropatellar pain syndrome.

During his February 2010 hearing, the Veteran testified that his knees were painful if he squatted for any amount of time and that this pain therefore restricted his ability to get down and work in a low position.  While working, he is required to open the panels on the bottom of the jet he was flying for security purposes and must squat at work.  He also experienced knee pain while sitting and when bending the knees without the knee slipping out of joint.

An October 6, 2010 VA examination report reflected the Veteran's complaints of sharp pain that progressed to burning pain while squatting and that he was required to crawl on his hands and knees while performing safety checks at work.  The use of medications for the knees, appliances, braces, knee pads, a cane, a walker, crutches or a wheelchair were denied.  He stated that his knee pain did not affect his walking or standing.  Warmth, redness or swelling episodes were denied.  Physical examination revealed no erythema, edema or warmth.  All ligaments (anterior cruciate ligament, posterior cruciate ligament, medial collateral ligament and collateral ligament) were found to be normal without instability and McMurry's test was found to be negative.  Left knee flexion was to 80 degrees, at worst, and extension was to zero degrees without pain, fatigue, weakness, lack of endurance, incoordination and stiffness.  Right knee flexion was to 70 degrees, at worst, and extension was to zero degrees without pain, fatigue, weakness, lack of endurance, incoordination and stiffness.  Repetitive testing revealed an additional loss of five degrees of joint motion/function on the left but no additional loss on the right.  An accompanying knee X-ray revealed mild degenerative changes of the knees.

An April 2012 knee DBQ report reflected the Veteran's complaints of knee pain if he stood for a long period of time or walked for some time, but that this pain was not severe and he could work through it.  Other complaints included a severe, burning pain when he squatted that was located in the front and on either side of the knee caps.  He was not able to run, walk long distances or jump.  Flare-ups that impacted the function of the knee were denied.  Physical examination was negative for tenderness or pain to palpation for the joint line or soft tissues of either knee.  Right and left knee flexion were found to be 140 degrees or greater and extension was found to be to zero degrees, all without objective evidence of painful motion.  Repetitive motion testing did not reveal any additional limitation of motion.  Anterior instability, posterior instability and medial-lateral instability testing were found to be normal bilaterally.  There was no evidence or history of recurrent patellar subluxation or dislocation and the Veteran did not have any meniscal conditions or surgical procedures for a meniscal condition.

For the period prior to October 6, 2010, the Veteran's right and left knee retropatellar pain syndrome manifests as subjective complaints of daily, constant bilateral knee pain, weakness, stiffness, fatigue and a lack of endurance with objective evidence of tenderness to palpation.  The August 2005 VA examiner also noted that the Veteran's symptoms may additionally limit joint function but was unable to provide any further determinations as to the limitations.  As regards to limitation of motion under Diagnostic Codes 5260 and/or 5261, the evidence shows that the Veteran's knee range of motion was "full" in the August 2005 VA examination, with no specific ranges of motion measurements recorded. 

As noted previously, in Mitchell, supra, the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  However, 38 C.F.R.        § 4.59 indicates that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton, supra, the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context (as is the case here), the Board should address its applicability.  In the instant case, the Board finds that the Veteran has manifested subjective complaints of daily, constant bilateral knee pain, weakness, stiffness, fatigue and a lack of endurance as well as objective evidence of tenderness to palpation beneath the periphery of the patellar area.  Therefore, pursuant to Mitchell, Burton, and 38 C.F.R. §§ 4.40, 4.59, the Board finds that he is entitled to an initial 10 percent rating for such right and left knee retropatellar pain syndrome for the period prior to October 6, 2010. 

However, an initial rating in excess of 10 percent for the appellate period prior to October 6, 2010 for either knee is not warranted as there is no limitation of motion.  Specifically, range of motion was found to be "full" in the August 2005 VA examination.  In addition, the VA examiner specifically noted that, with repetitions, there was no additional loss in range of motion due to pain, fatigue, weakness, or incoordination.   Such factors do not result in functional loss more nearly approximating flexion that was limited to 45 degrees or extension that was limited to 10 degrees.  See DeLuca, supra; Mitchell, supra.  Moreover, the radiological studies and the VA examination report simply do not reflect objective findings of ankylosis in either knee.

For the period beginning on October 6, 2010, the Veteran's right and left knee retropatellar pain syndrome manifests as subjective complaints of sharp pain that progressed to burning pain while squatting.  As regards to limitation of motion under Diagnostic Codes 5260 and/or 5261, the evidence shows that the Veteran's left knee flexion was to 80 degrees and right knee flexion was limited to 70 degrees, both at worst, in the October 2010 VA examination.  In addition, VA may consider any demonstrated functional loss attributable to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, in conjunction with criteria under the rating formula.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7; Johnson, 9 Vet. App. 7.  In this regard, the Board recognizes that during his October 2012 VA examination, the Veteran reported no objective evidence of pain but that repetitive testing revealed an additional loss of five degrees of joint motion/function on the left but no additional loss on the right.  In view of the foregoing, even after taking the factors identified in DeLuca into consideration, the Board finds that a rating in excess of 10 percent cannot be granted for either knee on the basis of limited motion.  Moreover, the radiological studies and the VA examination report do not reflect objective findings of ankylosis in either knee.

In addition, the Board has considered whether a higher rating is warranted under any other potentially applicable diagnostic code related to the knees.  The Veteran does not have knee ankylosis, dislocated or removed semilunar cartilage, impairment of the tibia and fibula or genu recurvatum, as documented in the VA examination reports.  Consideration of Diagnostic Codes 5256, 5258, 5259, 5262 or 5263 is therefore not warranted.  Instability and subluxation were not found on objective examination while an October 2010 VA examination found all ligaments were found to be normal without instability and McMurry's test was found to be negative; consideration of Diagnostic Code 5257 is therefore not warranted.  In addition, arthritis was not found on X-ray in June 2005 and consideration of Diagnostic Code 5003 is not warranted prior to October 6, 2010.  

The Board has also considered whether a separate rating is warranted under any other potentially applicable diagnostic code related to the knees.  As discussed above, it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban, supra.  Such is not the case with the Veteran's left and right knee chondromalacia patella with degenerative joint disease.  As discussed above, the symptoms associated with the Veteran's disabilities-namely subjective complaints of pain with intermittent limitation of motion and X-ray evidence of arthritis after October 2010-are contemplated in the application of Diagnostic Codes 5014 and 5010.  Moreover, as previously discussed, the Veteran does not have knee ankylosis, recurrent subluxation, lateral instability, dislocated or the removed  semilunar cartilage, impairment of the tibia and fibula or genu recurvatum, which could, potentially, support the award of a separate rating in this case.

D.  Other Considerations 

In assessing the severity of the Veteran's bilateral pes cavus, right knee retropatellar pain syndrome and left knee retropatellar pain syndrome, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings as the required medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of any higher rating pursuant to any applicable criteria at any point pertinent to this appeal other than the 10 percent ratings assigned herein for right and left knee retropatellar pain syndrome prior to October 6, 2010.

The above-noted determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.   § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.   § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to rate the disabilities under consideration at all points pertinent to this appeal.  As discussed above, the Veteran's bilateral pes cavus manifests as subjective complaints of pain, tenderness to palpation, intermittent limitation of ankle motion and intermittent bilateral shortened plantar fascia.  In addition, his right and left knee retropatellar pain syndrome manifests as subjective complaints of pain, intermittent X-ray evidence of arthritis in each knee and intermittent limited motion. 
The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disabilities.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R.                  § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).   

The Board also notes that, a claim for a total disability rating based on individual unemployability (TDIU) may be raised in the record as a component of a claim for higher rating (see e.g., Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the record establishes that the Veteran was employed as a pilot during the course of the appeal.  As such, a claim for a TDIU due to bilateral pes cavus, right knee retropatellar pain syndrome or left knee retropatellar pain syndrome has not reasonably been raised, and need not be addressed. 

E.  Hypertension on Extraschedular Basis

In its April 2012 remand, the Board noted the Veteran's contention that his hypertension was "extremely close" to the maximum level permitted by regulation for his profession and, hence, found that there may be impact on the Veteran's employment that was not anticipated by the rating schedule.  The Board instructed that the Veteran's claim for a higher rating for hypertension be referred to the Director of Compensation Service or other designate for consideration of whether the benefit was warranted on an extraschedular basis under 38 C.F.R. § 3.321(b).  In a July 2013 Memorandum, a Decision Review Officer (DRO) and representative from the office of the Direction of Compensation Service concluded that the Veteran's hypertension was not so unusual or exceptional to render the rating standards impractical.  The Board concurs.

During his February 2010 hearing, the Veteran testified that he was employed as a commercial airline pilot and FAA regulations allow a maximum diastolic pressure of 95.  He also testified that his diastolic pressure was usually over 100, that his prescribed medication had stopped working, and that he had been passing his FAA certification examinations because he had been able to relax before his blood pressure was taken.

In a July 2013 Memorandum, a DRO summarized the clinical evidence, including noting that FAA examination records found the Veteran's hypertension to be well-controlled.  The DRO further noted that the Veteran has not been hospitalized for any extended period of time due to hypertension, that he has not undergone surgery, and that the evidence does not establish that the Veteran's hypertension caused significant limitations in employment.  Hence, the DRO concluded that a higher rating for hypertension on an extraschedular basis was not warranted.  This Memorandum was also signed in concurrence by a consultant for the office of the Director of Compensation Service. 

The Veteran is competent to report on his observable symptoms as well as the FAA standards for blood pressure.  The record contains the Veteran's FAA Medical Certificate examination reports, all of which reflect that his diastolic was less than 95 and several such reports dated after May 2007 identify the Veteran as a "known hypertensive."  A May 2006 FAA Medical Certificate examination report found that the Veteran had "great" blood pressure control with his medication and the senior aviation medical examiner opined in an accompanying summary that the Veteran's blood pressure was well-controlled with a single medication in a low dose with no side effects.  The Veteran has not been advised to undergo surgical procedures and has not been hospitalized for treatment as a result of his hypertension.  His capacity for employment as a pilot has been evaluated annually beginning in May 2006 and clinicians, in accordance with FAA guidelines, found that the Veteran's hypertension was well-controlled and issued a Medical Certificate on each occasion.  While the Board does not doubt the Veteran's testimony that diastolic pressure in excess of 95 is not permitted by the FAA and presumably would prevent him from being issued an appropriate Medical Certificate and hence remaining employed as a pilot, he has not yet presented with such diastolic pressure and has not yet been negatively impacted in his employment.  Indeed, the evidence of record suggests that he has been issued a Medical Certificate each year beginning in May 2006.

In other words, throughout this appellate period, the hypertension has not been shown to be so exceptional or unusual, with such related factors as marked interference with employment or repeated hospitalization, to warrant the assignment of a higher rating on an extraschedular basis.

For all the foregoing reasons, the Board finds that, there is no basis for a higher rating or further staged rating for bilateral pes cavus, right knee retropatellar pain syndrome, left knee retropatellar pain syndrome and hypertension, other than those assigned herein.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating for the disabilities on appeal (other than for the award of a 10 percent ratings for right and left knee retropatellar pain syndrome assigned herein) and that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial compensable rating for bilateral pes cavus prior to October 6, 2010 is denied.

An initial rating in excess of 10 percent for bilateral pes cavus from October 6, 2010 to June 13, 2012 is denied.

An initial rating in excess of 30 percent for bilateral pes cavus with bilateral plantar fasciitis beginning on June 13, 2012 is denied.

For the appeal period prior to October 6, 2010, an initial 10 percent rating, but no higher, for right knee retropatellar pain syndrome is granted, subject to regulations governing the payment of monetary awards.

For the appeal period prior to October 6, 2010, an initial 10 percent rating, but no higher, for left knee retropatellar pain syndrome is granted, subject to regulations governing the payment of monetary awards.

An initial rating in excess of 10 percent for right knee retropatellar pain syndrome with degenerative joint disease for the appeal period beginning on October 6, 2010 is denied.

An initial rating in excess of 10 percent for left knee retropatellar pain syndrome with degenerative joint disease for the appeal period beginning on October 6, 2010 is denied.

An initial rating in excess of 10 percent for hypertension on an extraschedular basis is denied.



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


